Case 2:20-cv-00253-JDL Document1-3 Filed 07/20/20 Pagelof2 PagelD#: 15

by: The Associated Press, Victoria Price
Posted: Jul 9, 2020 / 10:00 AM EDT / Updated: Jul 9, 2020 / 01:13 PM EDT

BRADENTON, Fla. (WFLA/AP) — Federal prosecutors say a Bradenton man and his three sons are facing
federal charges that they illegally sold a bleachlike chemical mixture as a miracle cure for the

coronavirus and other diseases.

Prosecutors said Wednesday that Mark Grenon along with sons Jonathan, Jordan, and joseph Grenon
sold Miracle Mineral Solution nationwide through an entity called the Genesis II Church of Health and
Healing in Bradenton, Florida.
Case 2:20-cv-00253-JDL Document1-3 Filed 07/20/20 Page 2of2 PagelD #: 16

A Miami federal judge in April ordered the self-styled church to stop selling the substance, but
authorities say they ignored the order.

Miracle Mineral Solution is not approved by the FDA and the agency calls taking it the same as drinking
bleach. The FDA said in a news release last August that “ingesting these products is the same as drinking
bleach. Consumers should not use these products, and parents should not give these products to their
children for any reason’

Prior to the pandemic, the Grenons marketed it as not only a coronavirus cure but also a cure for
cancer, autism, multiple sclerosis, Alzheimer's disease, and AIDS, according to the complaint.

“Not only is this MMS product toxic, but its distribution and use may prevent those who are sick from
receiving the legitimate healthcare they need,’ Miami U.S. Attorney Ariana Fajardo Orshan said in a news
release. “We will not sit idly by as individuals purposefully violate court orders and put the public in

danger”

The complaint says the Grenons initially agreed to abide by U.S. District Judge Kathleen Williams’ order
that they stop selling the solution, then changed their tone in podcasts and emails to the judge herself.

“We will NOT be participating in any of your UNCONSTITUTIONAL Orders, Summons, etc,’ one email
from Mark Grenon read. “Again and again ! have written you all that ... you have NO authority over our
Church?
